  Case: 1:16-cv-05486 Document #: 426 Filed: 12/23/20 Page 1 of 8 PageID #:18855




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


                                                  )
 VIAMEDIA, INC.,
                                                  )
        Plaintiff,                                )     No. 16 C 5486
                                                  )
 v.                                               )     Hon. Charles R. Norgle, Sr.
                                                  )
 COMCAST CORPORATION and                          )
 COMCAST CABLE COMMUNICATIONS                     )
 MANAGEMENT, LLC,                                 )
                                                  )
        Defendants.                               )

                     COMCAST’S REPLY MEMORANDUM IN
            FURTHER SUPPORT OF ITS MOTION TO EXTEND DEADLINES

       Defendants Comcast Corporation and Comcast Cable Communications Management,

LLC (collectively, “Comcast”), by their attorneys, submit this reply in further support of their

Motion to Extend Deadlines (Dkt. 419). If the Court considers the unauthorized opposition (Dkt.

423-1) that Viamedia submitted with its reply in support of its Motion for Leave to Seek

Reconsideration (Dkt. 421), Comcast asks that the Court also consider this as Comcast’s

response.

       Comcast’s request for more time to complete fact discovery – which the Court

anticipated and has already granted (Dkt. 420) – is not “laughable,” as Viamedia contends.

Viamedia Br. (Dkt. 423 at 2). To the contrary, it reflects a reasonable approach to managing the

deadlines in this complex case, and in these unusual times. For the reasons discussed below, the

Court was correct to extend all deadlines by seven months.
   Case: 1:16-cv-05486 Document #: 426 Filed: 12/23/20 Page 2 of 8 PageID #:18856




                                                Introduction

        All parties and the Court agree that more time is needed to complete fact discovery. The

only issue is the proper duration of the extension.

        Comcast requested that the Court extend the fact discovery deadline by seven months due

to (1) the COVID pandemic; (2) the impact of Comcast’s pending certiorari petition, with respect

to which the U.S. Supreme Court has asked for the view of the Solicitor General; (3) the fact that

discovery has proceeded slowly, including because of Viamedia’s intransigence, prompting two

pending discovery motions; (4) the complexity of third party discovery; and (5) other reasons.

Dkt. 419. Comcast proposed that the phases of the case that follow fact discovery – expert

discovery, summary judgment and other motion practice, and trial – be allowed the same time as

the Court previously set. Id. ¶ 25. For example, the original schedule called for the parties to

exchange opening expert reports four weeks after the close of fact discovery. Comcast’s

proposal maintained that period, as it did for all other phases of the case.

        Viamedia agrees the parties need more time for fact discovery, which has been evident

for months.1 But Viamedia contends that two months is sufficient to complete fact discovery.

While offering this extension with one hand, Viamedia takes it back with the other: Viamedia

proposes compressing all of the other pre-trial phases the Court set by two months. For example,

Viamedia would reduce the four-week period for initial expert reports to 14 days. Every other

period would likewise be compressed. Whereas the prior schedule appropriately gave the parties

and the Court five and one-half months to complete the tasks in this case after fact discovery,




         1
           Viamedia is wrong to accuse Comcast of a “false” statement concerning when Comcast raised the need
for a schedule extension with Viamedia. Dkt. 423-1 at 3 n.1. As we stated, Comcast raised this issue in October.
Specifically, on October 16, 2020, Comcast warned Viamedia that “Viamedia’s continued obstruction of discovery
makes it virtually impossible that fact discovery can close by January 8, 2021.” Dkt. 423-1 (Ex. 6) at 79. That
prediction became a reality, as even Viamedia agrees that an extension of that prior deadline is necessary.

                                                        2
  Case: 1:16-cv-05486 Document #: 426 Filed: 12/23/20 Page 3 of 8 PageID #:18857




Viamedia now proposes the parties complete all of those tasks in two fewer months, without any

justification whatsoever.

       Comcast disagrees. The schedule for expert work and motion practice this Court

previously set was appropriate. Viamedia’s stealth effort to truncate the expert discovery and

Daubert deadlines is especially telling. Expert proceedings will be critical, as it appears that

Viamedia intends to rely heavily on expert opinions to attempt to prove its case. Comcast

expects to have substantial and meritorious arguments against the new or renewed opinions that

Viamedia’s experts will disclose during expert discovery. As in the prior proceedings, there will

be multiple rounds of expert reports, depositions, and Daubert challenges. In its August 18

order, this Court rejected Viamedia’s request to compress these proceedings into an abbreviated

period. Viamedia now proposes again to cut short the time for expert discovery and Daubert

challenges to avoid a repeat of the outcome of the prior proceedings, which exposed Viamedia’s

expert opinions as unsupported and improper. Nothing has happened that would make it

reasonable to change the Court’s prior schedule and complete those tasks in less time than the

Court previously ordered. To the contrary, everything suggests the parties will need seven

additional months for fact discovery, and the steps that must take place after fact discovery

should proceed as anticipated when this Court set the original schedule.

                                            Argument

       A.      The Court Correctly Adopted Comcast’s Proposed Schedule

       Comcast starts with the Court’s prior scheduling order. In setting the January 8, 2021

fact discovery deadline, the Court acknowledged “that modifications, extensions, or stays of

deadlines may be necessary from time to time due to issues related to the COVID-19 pandemic




                                                 3
   Case: 1:16-cv-05486 Document #: 426 Filed: 12/23/20 Page 4 of 8 PageID #:18858




and Comcast’s anticipated petition for a writ of certiorari in the Supreme Court.” Dkt. 400. The

issues the Court anticipated in its Order have materialized:

        COVID remains a feature of our daily lives, as Courthouses remain closed, client

         facilities and offices are shuttered, and travel is not recommended. Every aspect of

         discovery takes longer.

        Comcast’s certiorari petition remains pending.

         In the time since the Court adopted its initial proposed discovery schedule, other

complications have arisen that support extending the completion of discovery, including:

        The Supreme Court has asked for the views of the Solicitor General (commonly referred

         to as a “CVSG Order”) concerning Comcast’s petition for a writ of certiorari. This order

         reflects that the petition has attracted the attention of the Supreme Court and that the

         United States Government will provide its views. Comcast nonetheless does not ask this

         Court for a stay. Instead, completing fact discovery in a reasonable fashion so that expert

         work may be completed with awareness of the Supreme Court’s certiorari ruling is

         prudent.

        The parties have been unable to agree on the scope of discovery, prompting two pending

         motions. Viamedia does not dispute that rulings on those motions could shape discovery,

         including the depositions of both party and non-party witnesses.2




         2
           Viamedia’s suggestion that only six party depositions will be taken (Dkt. 423-1 at 2) is misleading at the
very least. As Comcast explained, Comcast already intends to take at least six depositions of Viamedia witnesses,
and is evaluating others. Dkt. 419, ¶ 23. Comcast also explained that it is evaluating whether additional Viamedia
depositions will be required. Id. This evaluation has been impeded by Viamedia, including Viamedia’s refusal to
produce documents and its failure to identify potential witnesses, which are among the subjects of the pending
discovery motions. We assume that Viamedia will also seek to depose Comcast witnesses. Depositions will also be
necessary of at least some of the numerous non-parties that Viamedia has put at issue in this litigation. Comcast has
noticed some non-party depositions, but contrary to Viamedia’s statement (Dkt. 423-1 at 6), Comcast has no desire
to proceed to those depositions before all relevant documents have been produced.

                                                          4
  Case: 1:16-cv-05486 Document #: 426 Filed: 12/23/20 Page 5 of 8 PageID #:18859




      Viamedia failed to produce even a single document until the very hour it filed its

       memorandum in opposition to Comcast’s request for an extension. Viamedia does not

       claim that its production is complete, nor could it. Although Viamedia has agreed to

       produce documents from five custodians for a period of more than three years,

       Viamedia’s production consists mostly of central files, along with only 66 documents

       from a single one of the agreed custodians. Both parties require more time to complete

       document productions.

      Comcast moved forward with discovery concerning those third parties Viamedia has

       newly put at issue. Often, third-party discovery follows productions by the parties

       because it is typically shaped by the scope of party discovery. Aware that third-party

       discovery takes time, Comcast nonetheless served third-party subpoenas even before

       Viamedia began to produce its own documents to mitigate the impact of Viamedia’s

       delayed production. Viamedia faults Comcast for the breadth of that discovery, but

       Viamedia knows the third parties are beginning to comply.

       This remains a complex case. Much is at stake. The proportional discovery principle in

Rule 26 supports the discovery Comcast reasonably seeks. See Fed. R. Civ. P. 26(b)(1).

Viamedia’s reasons for rushing to complete fact discovery, which Comcast addressed in its

motion (Dkt. 419 ¶¶ 12-24, 26), do not refute Comcast’s request. For the reasons Comcast has

presented, a seven-month fact discovery extension is proper.

       B.     Compressing All Other Deadlines Is Not a Reasonable Option

       Viamedia instead claims that Comcast’s position, which the Court has already endorsed,

is not only wrong, but “laughable.” Viamedia proposes a two-month extension of fact discovery

and a two-month compression of everything else so that the same outside deadline for pre-trial


                                                5
  Case: 1:16-cv-05486 Document #: 426 Filed: 12/23/20 Page 6 of 8 PageID #:18860




proceedings does not change. Comcast sees no humor in this serious subject and objects to the

implicit criticism of the Court for agreeing with Comcast’s motion.

          Viamedia presents no reason why the numerous pre-trial tasks that this Court previously

ordered should take place over a five and one-half month period should now be compressed. In

effect, not only is Viamedia seeking reconsideration of this Court’s December 11 order, it is

seeking reconsideration of this Court’s August 18 order in which the Court set those deadlines in

the first place. At that time, this Court rejected Viamedia’s request for a compressed schedule as

“unreasonable and impractical.” Dkt. 400. Viamedia’s proposed schedule is particularly

impractical because many of the pre-trial tasks may have to be redone or may become moot

depending on the Supreme Court’s ruling on Comcast’s certiorari petition. Comcast expects the

Supreme Court to rule on Comcast’s petition in or around June 2021. Viamedia’s proposal to

rush through all of the pre-trial steps before that date will result in inefficient, redundant efforts.

          Viamedia’s baseless assertion that Comcast seeks to use a reasonable discovery extension

as “leverage” against its rival ignores that Viamedia is backed by private equity capital and third-

party litigation funders. It is Viamedia, not Comcast, that seeks to use the antitrust laws as

leverage to achieve a better result through litigation than it can get in a competitive marketplace.

          Nothing has changed in this case – or in the world – that would justify compressing the

case schedule as Viamedia proposes. To the contrary, Viamedia’s proposal reflects its cynical

tactic to short-circuit discovery to disadvantage Comcast in its ability to respond to Viamedia’s

claims.

          WHEREFORE, Comcast respectfully requests that the Court deny Viamedia’s motion for

reconsideration and leave in place its Order extending the fact discovery deadlines by seven

months.



                                                   6
  Case: 1:16-cv-05486 Document #: 426 Filed: 12/23/20 Page 7 of 8 PageID #:18861




Dated:   December 23, 2020           Respectfully submitted,


                                     COMCAST CORPORATION AND
                                     COMCAST CABLE COMMUNICATIONS
                                     MANAGEMENT, LLC

                                     /s/ Ross B. Bricker
                                     Ross B. Bricker
                                     Michael T. Brody
                                     JENNER & BLOCK LLP
                                     353 N. Clark Street
                                     Chicago, IL 60654-3456
                                     Tel: (312) 222-9350
                                     Fax: (312) 527-0484
                                     rbricker@jenner.com
                                     mbrody@jenner.com

                                     Arthur J. Burke (pro hac vice)
                                     David B. Toscano (pro hac vice)
                                     Christopher P. Lynch (pro hac vice)
                                     DAVIS POLK & WARDWELL LLP
                                     450 Lexington Avenue
                                     New York, New York 10017
                                     Tel: (212) 450-4000
                                     Fax: (212) 701-5800
                                     Arthur.Burke@davispolk.com
                                     David.Toscano@davispolk.com
                                     Christopher.Lynch@davispolk.com

                                     Attorneys for Defendants Comcast
                                     Corporation and Comcast Cable
                                     Communications Management, LLC




                                        7
  Case: 1:16-cv-05486 Document #: 426 Filed: 12/23/20 Page 8 of 8 PageID #:18862




                               CERTIFICATE OF SERVICE

       I, Ross B. Bricker, an attorney, certify that on December 23, 2020, I caused Comcast’s

Reply Memorandum in Further Support of its Motion to Extend Deadlines to be served on

all counsel of record by means of the Court’s ECF system.



                                             /s/ Ross B. Bricker
